
	
		II
		111th CONGRESS
		1st Session
		S. 1914
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2009
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on strontium
		  halophosphate doped with europium.
	
	
		1.Strontium halophosphate doped
			 with europium
			(a)In
			 generalHeading 9902.22.73 of
			 the Harmonized Tariff Schedule of the United States (relating to strontium
			 halophosphate doped with europium) is amended by striking the date in the
			 effective period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
